Citation Nr: 0818394	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

2.	Entitlement to service connection for a bilateral hand 
disorder.

3.	Entitlement to service connection for a right foot 
disorder.

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to service connection for tinnitus.

6.	Entitlement to a compensable evaluation for service-
connected residuals of malaria.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In May 2008, the Board granted a motion to advance this case 
on the docket.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. A July 2002 rating decision denied the veteran's claim of 
entitlement to service connection for a left foot disorder.  
The veteran was notified of the decision and of his appellate 
rights later that month, but did not file a notice of 
disagreement within one year of the rating decision.

2.  Evidence received since the July 2002 rating decision is 
cumulative of the evidence of record at the time of the July 
2002 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left foot disorder.

3.  There is no competent evidence to establish that the 
veteran is currently diagnosed with a bilateral hand disorder 
as a result of service, to include in-service heat exposure.

4.  There is no competent evidence to establish that the 
veteran is currently diagnosed with a right foot disorder as 
a result of service, to include in-service heat exposure.

5.  Bilateral hearing loss was not manifested in service or 
sensorineural hearing loss within one year of service 
discharge, and there is no probative evidence establishing an 
etiological relationship between the veteran's current 
bilateral hearing loss disability and his active service.

6.  Tinnitus was not manifested in service, and there is no 
probative evidence establishing an etiological relationship 
between the veteran's current tinnitus and his active 
service.

7.  The competent evidence of record indicates the veteran's 
service-connected malaria is inactive and is without 
residuals such as liver or spleen damage. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied the veteran's 
claim of entitlement to service connection for a left foot 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2002 rating decision in 
connection with the veteran's claim of entitlement to service 
connection for a left foot disorder is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A bilateral hand disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A right foot disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

5.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, and sensorineural 
hearing loss may not be presumed to be related thereto.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2007).

6.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.3033 (2007).

7.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.88b, Diagnostic Code 6304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002).  (4) VA must also request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007).  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regards to all VCAA notice elements of the veteran's 
service connection claims, and VCAA notice elements two 
through four of the veteran's increased rating claim, the 
Board finds that May 8 and May 31, 2006, notice letters fully 
satisfied these duties to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  He was also 
expressly advised of the need to submit any evidence in his 
possession that pertains to the claims decided herein.  
Finally, the notice letters advised the veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that, 
with respect to the claim of entitlement to service 
connection for a left foot disorder, VA provided the veteran 
with all necessary and proper VCAA notice.  In this regard, 
May 8 and May 31, 2006 notice letters notified the veteran of 
the evidence and information necessary to establish 
entitlement to his underlying service connection claim.  In 
addition, the May 2006 letters informed the veteran of the 
basis for the RO's previous denial.  The May 2006 letters 
also provided appropriate notice regarding what constitutes 
new and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
These letters advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the May 2006 letters expressly informed the veteran 
of the need to submit any pertinent evidence in his 
possession.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires notice which, at a minimum, notifies the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in both the May 8 and May 31, 2006, VCAA notice letters.  
Specifically, these letters informed the veteran of the need 
to provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
May 2006 letters provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges the May 2006 letters did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Under 
these circumstances, the Board finds that any VCAA notice 
error with respect to this provision of notice is non-
prejudicial to the veteran, and that the Board may proceed 
with its decision.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).  

In addition, the VCAA duty to notify has not been satisfied 
because the Diagnostic Code under which the claimant's 
malaria is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result.  However, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the December 2006 
statement of the case provided the contents of the Diagnostic 
Code discussed herein.  Presuming that the veteran read the 
documents pertinent to his claim, he has had actual knowledge 
of the contents of the Diagnostic Code in question.   

The Board acknowledges the veteran's contention that VA 
failed to provide adequate notice regarding the veteran's 
increased rating claim.  See, e.g., November 2006 notice of 
disagreement and December 2006 VA Form 9.  However, the Board 
observes that both the May 8 and May 31, 2006, VCAA notice 
letters provide the veteran proper notice on the evidence 
required to substantiate his claim for an increased rating 
for residuals of malaria.  In this regard, the Board observes 
that both notice letters state "...you may submit evidence 
showing that your service-connected malaria has increased in 
severity....  If you have not recently been examined or treated 
by a doctor and you cannot submit other evidence of increased 
disability, you may submit your own statement."  The May 
2006 notice letters proceed to list examples of evidence the 
veteran could submit to establish an increase in the severity 
of his malaria.

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, supra, which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Both May 2006 VCAA letters 
provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Kirksville Community Based Outpatient Clinic (CBOC) have also 
been obtained.  The record indicates the veteran has received 
treatment from private physicians.  VA requested on two 
occasions that the veteran complete and return VA Form 21-
4142, Authorization and Consent to Release Information.  
However, the veteran did not respond to these requests.  As 
such, VA's duty to further assist the veteran in obtaining 
treatment records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With regards to the veteran's bilateral hand and right foot 
disorders, there is nothing in the record, other than the 
veteran's own lay statements, that he suffers from such 
disorders.  As for the veteran's hearing loss and tinnitus 
claims, there is no competent medical evidence of record to 
suggest these conditions are etiologically related to the 
veteran's active service.  The Board notes that the veteran 
is not competent to provide evidence of a diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the record is silent as to 
bilateral hand and right foot disorders and an etiological 
relationship between the veteran's current bilateral hearing 
loss and tinnitus and his active service.  Thus, the veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his service connection claims.

With regards to the veteran's increased rating claim, where 
the evidence of record does not reflect the current state of 
the veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1  Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The Board finds an examination is not 
needed in this case.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected residuals of 
malaria.  The veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
treatment records suggesting an increase in disability has 
occurred.  

As a final note, the Board acknowledges the veteran's 
contention that VA has lost a significant portion of the 
veteran's service treatment records, and did not sufficiently 
assist the veteran in the development of his claims.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  However, the Board 
notes that the veteran's service treatment records are of 
record, and there is no indication that these records are 
incomplete.  VA also requested that the veteran provide any 
records he believes are missing from the claims file.  
However, the veteran did not respond to this request.  As 
such, the Board finds that VA has properly assisted the 
veteran in the development of his claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

I.	New and Material Evidence to Reopen

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
March 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a July 2002 rating decision, the veteran's claim of 
service connection for a left foot disorder was denied on the 
basis that the claimed disability pre-existed the veteran's 
active service.  In addition, the July 2002 rating decision 
denied the veteran's claim on the basis that he was not then 
diagnosed with a current disability.  The veteran was 
notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the RO's July 2002 
decision is final.  38 U.S.C.A. § 7105.

In March 2006, the veteran submitted a claim for entitlement 
to service connection for a left foot disorder as secondary 
to in-service heat exposure.  In an October 2006 rating 
decision, the RO denied the veteran's claim due to the lack 
of a diagnosis of a current disability.  Although the RO 
appears to have reopened the veteran's previously disallowed 
claim, the Board is not bound by such decision.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Evidence received prior to the July 2002 rating decision 
included service treatment records and VA treatment records 
dated February 2001 through June 2002.  According to the July 
2002 rating decision, the RO denied the veteran's claim for 
service connection because the veteran suffered from hallux 
valgus prior to entering active service.  In addition, the RO 
found that there was then no evidence that the veteran 
suffered from a current disability of the left foot.

New evidence received since the July 2002 RO rating decision 
includes a statement from the veteran and VA treatment 
records dated September 2003 through October 2005.  The Board 
observes that the records and reports noted above contain no 
current diagnosis of a left foot disorder.  Thus, after 
careful review, the Board concludes that newly received 
evidence is duplicative of the record prior to the June 2002 
rating decision, and does not raise a reasonable possibility 
of substantiating the veteran's claim.  The VA treatment 
records and reports do not contain a current diagnosis of a 
left foot disability.  As such, the veteran's appeal must be 
denied.

II.	Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Bilateral Hand and Right Foot Disorder

The veteran contends that he suffers from a bilateral hand 
and right foot disorder as a direct result of his active 
military service.  Specifically, he contends that he 
currently suffers from rashes on his hands and right foot 
when he goes into the heat.  He asserts that this is a result 
of exposure to temperatures in excess of 120 degrees while 
serving in the Philippines.

Service treatment records are absent any complaint or 
findings of a bilateral hand disorder in service, to include 
skin rashes.  In addition, a January 1946 Report of Physical 
Examination, completed prior to the veteran's discharge from 
active service, indicates normal skin and no musculoskeletal 
defects.  The January 1946 examination report indicates the 
veteran suffered from bilateral pes planus that was not 
significant.

The Board notes that there is no evidence that the veteran is 
currently diagnosed with any bilateral hand or right foot 
disorder.  The veteran claims he has suffered from these 
conditions since separation from service.  However, he has 
provided no competent medical evidence indicating he 
currently suffers from either a bilateral hand or right foot 
disorder.  Without a current diagnosis of a disability, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

As a final note, the Board acknowledges the veteran himself 
claims he suffers from a bilateral hand and right foot 
disorder.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a bilateral hand or right foot 
disorder.  The veteran has produced no competent evidence or 
medical opinion in support of his claim that he suffers from 
such disorders, and all evidence included in the record 
weighs against granting the veteran's claim.  

Bilateral Hearing Loss and Tinnitus

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus as such disabilities 
are the result of exposure to noise during service. 
Specifically, the veteran asserts that he was exposed to 
significant acoustic trauma while serving in the Philippines 
during active service.

With respect to the veteran's claimed tinnitus, the Board 
observes that the veteran's service and post-service medical 
records are completely silent for any problems related to 
ringing ears or diagnosis of tinnitus.  However, the Court 
has determined that, particularly with respect to claims for 
tinnitus, the veteran is competent to present evidence of a 
diagnosis as well as evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In the present case, the veteran's claim for 
entitlement to service connection for tinnitus serves to 
establish his assertion that he currently suffers from 
tinnitus.  

While the evidence of record indicates the veteran currently 
suffers from bilateral hearing loss and tinnitus, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claims.  In this regard, the veteran's service 
treatment records indicate no treatment for or diagnosis of 
hearing loss or tinnitus during active service.  The 
veteran's January 1946 Report of Physical Examination for 
separation from service denotes a normal clinical evaluation 
of the ears, and hearing of 15/15 bilaterally.  Additionally, 
there is no evidence of any complaints, treatment, or 
diagnosis of sensorineural hearing loss within one year of 
service separation.  Thus, service connection on a 
presumptive basis is not warranted for bilateral hearing 
loss.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See 
also 38 C.F.R. § 3.303(d).

The Board notes that the veteran has not specifically 
asserted that he has experienced a continuity of 
symptomatology related to hearing loss and tinnitus since 
service.  The veteran asserts in a February 2006 statement 
that he has had hearing problems for "several years" prior 
and "experienced [a] lot of ringing in both ears and was to 
see Dr. Greer [who died in 1958] and was told that [tinnitus] 
was probably caused from being in service."  Regardless, the 
Board finds that the weight of the credible and competent 
evidence is against any finding that there has been 
continuity of symptomatology since service.  As discussed 
herein, neither a 1946 service separation examination report, 
nor any post-service evidence shows any indication of hearing 
loss until 2001 and tinnitus or complaints of ringing in the 
ears until the veteran's claim in February 2006, 
approximately 45 to 50 years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

With regard to the 45- to 50-year evidentiary gap in this 
case between active service and the earliest evidence of 
hearing loss and tinnitus, respectively, the Board also notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of hearing loss 
and tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current 
bilateral hearing loss and tinnitus did not have their onset 
in service or for many years thereafter.

Additionally, the lengthy lapse in time between the veteran's 
active service and the first evidence of hearing loss and 
tinnitus weighs against his claim.  The Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any current bilateral hearing loss and tinnitus and 
in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's claim.  In this regard, the veteran has not 
produced any competent medical evidence or competent medical 
opinion linking the veteran's current hearing loss and 
tinnitus to his active service.  The Board notes that 
although the veteran is competent to provide evidence 
regarding the existence of tinnitus, he is still not 
competent to opine as to its etiology.  See Espiritu, supra.  
In addition, the Board acknowledges the veteran's assertion 
that Dr. Greer informed him that his tinnitus was caused by 
active service.  However, the connection between what a 
physician said and a layman's account of what he purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As such, the veteran's assertion that he was told by 
a physician that his current tinnitus is etiologically 
related to his active service does not constitute competent 
medical evidence upon which to grant the veteran's service 
connection claim.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss and tinnitus arising 
from in-service acoustic trauma.  However, as noted above, as 
a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, supra. Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, supra.  

In sum, there is no probative competent medical evidence of a 
relationship between currently diagnosed bilateral hearing 
loss and tinnitus and active service or continuity of 
symptomatology asserted by the veteran.  Rather, the 
competent evidence of record, particularly the service 
treatment records and lack of post-service medical records 
regarding tinnitus, preponderates against a finding that the 
veteran has tinnitus related to service or any incident 
thereof.  In addition, the length of time between the 
veteran's separation from active service and the onset of 
hearing loss also weighs against the veteran's claim of 
service connection for bilateral hearing loss.  Accordingly 
service connection for bilateral hearing loss and tinnitus 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.  As a preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the veteran's claim for a compensable rating 
for malaria, the Board notes that the service-connected 
malaria is currently evaluated as noncompensable under the 
provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2007).  
Service connection for malaria has been in effect since 
September 1947.  Malaria is evaluated as 100 percent 
disabling when it is an active disease.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Thereafter, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
See 38 C.F.R. § 4.88b, Note following Diagnostic Code 6304.  
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Id.  Relapses must also 
be confirmed by the presence of malarial parasites in blood 
smears.  Id.

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation for malaria residuals is 
not warranted.  The veteran has produced no competent 
evidence that he currently suffers from any active disease or 
any liver or spleen damage related to malaria.  There is no 
evidence of record, nor has the veteran contended, that he 
has sought treatment for these conditions.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for residuals of malaria 
pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6304 during 
the entire appeal period. 

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left foot disorder has not been 
submitted.  The appeal is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A compensable evaluation for residuals of malaria is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


